       Case 2:20-cv-01305-SMV-CG Document 8 Filed 01/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

RODRIGO GURROLA,

      Plaintiff,

v.                                                             No. CV 20-1305 SMV/CG

GENERAL MOTORS LLC,

      Defendant.

               ORDER EXTENDING DEFENDANT’S TIME TO ANSWER

      THIS MATTER is before the Court on Defendant’s Unopposed Motion for

Extension of Time to Answer or Otherwise Respond to Complaint (the “Motion”), (Doc.

7), filed January 6, 2021. The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendants’ response to Plaintiff’s Complaint

is due February 4, 2021.

      IT IS SO ORDERED.


                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
